           Case 1:20-cv-04699-RA Document 11 Filed 08/24/20 Page 1 of 1

                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 8/24/2020

 QUANDELL HICKMAN,

                                  Plaintiff,
                                                                  20-CV-4699 (RA)
                      -against-
                                                                       ORDER
 THE CITY OF NEW YORK,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

        On July 17, 2020, the Court issued an Order directing the Clerk of Court to notify the

New York City Department of Correction and the New York City Law Department of the Order

and requesting that the City of New York waive service of summons. Dkt. 9. To date, the City

of New York has not informed the Court whether it waives service of summons. It shall do so no

later than September 7, 2020.

        The Clerk of Court is respectfully directed to serve this Order on the New York City

Department of Correction and the New York City Law Department, and to mail a copy of this

Order to Plaintiff.

SO ORDERED.

 Dated:    August 24, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
